CONCURRING OPINION BY
KLEIN, J.:
¶ 1 I reluctantly must agree that the trial court’s adjudicating T.G. delinquent for kidnapping was correct. Viewing all of the circumstances, including the age of the victim, the nature of what was said to her, and the fact that this was not incidental to another crime, I believe that under Pennsylvania case law this is enough to establish kidnapping. I do note that this case is far from the facts of Commonwealth v. Hughes, 264 Pa.Super. 118, 399 A.2d 694 (1979) (en banc), where the defendant put a knife to the victim’s throat, forced her to walk to his car a block and a half away, drove her for about two miles and then stopped the car and took her to an abandoned lot and raped her. Here, the distance was trivial (the neighbor’s porch), but keeping the six-year-old girl in T.G.’s house away from adults, coupled with making threats on the girl’s mother, is enough to meet the standard for kidnapping.
¶ 2 However, if I had been sitting as the trial judge, I would not have reached that result. This was more a case of a neighborhood vendetta than a substantial carrying away or sequestering of the victim. Under those circumstances, I would not have found kidnapping but limited the adjudication to false imprisonment.
¶ 3 However, on appeal, because the elements of the crime were technically made out, I cannot say that the trial court abused its discretion in adjudicating T.G. delinquent on the basis of kidnapping. In the end, because this was an adjudication of delinquency and not a criminal conviction, there is no immediate difference, since the trial court ordered probation.